Opinion per Curiam. The decree in this case is upon a supplemental bill filed by appellee against appellant, to cancel and set aside, ás cloud on the title of appellee, certain deeds to real estate held by appellants, which deeds convey said real estate to appellants in fee. The principal prayer of the bill is: “ That said deeds may be ordered canceled and set aside as a cloud on the title of complainant” (appellee). The principal provision in the decree is, that the deeds of appellants be set aside and decreed null and void as a cloud upon the title of appellee to said premises. This case involves a freehold, and this court has no jurisdiction to hear and.determine it. The appeal should have been to the Supreme Court. Board of Trustees v. Beale, 6 Ill. App. 536; Fitzgerald v. Fitzgerald, 7 Ill. App. 191; Neimeyer v. Knight et al., 7 Ill. App. 200; Whitehead v. Alexander, 7 Ill. App. 506; Robinson v. Peterson, 7 Ill. App. 398; Hawley v. Simons, 7 Ill. App. 401; Dobbins v. Cruger, et al., 11 Ill. App. 114. The appeal is dismissed. Leave to appellants to withdraw record and files.